Title: To Thomas Jefferson from John Coburn, 22 February 1802
From: Coburn, John
To: Jefferson, Thomas


          
            Sir.
            Mason County. Kentucky—Feby. 22d. 1802.
          
          Fame has taught me to believe, that to have access to you the voice of Justice & humanity requires not the aid of pageantry or numbers.
          Permit a fellow man, who has been long and deeply impressed on the subject of slavery in the United States to address you, with the respect justly due to your character and office. Having reflected for many years with extreme regret, on the situation of the Blacks in the United States, I cannot but beleive that sound policy independent of every virtuous motive requires that some early and decisive steps should be taken, to avert the evils to which one day we shall be exposed, by retaining those unhappy people in bondage.
          Painful and perplexing as this subject may be it claims an importance not inferior to many of the arduous duties about which you are occupied. It is greatly to be desired that some practicable mode could be adopted to soften the rigors to which those people are subject and at the same time produce the least violence to the feelings or interest of their holders.
          Unable to discover any impropriety in this mode of application to the Chief Magistrate of our Country and uninfluenced either by religious zeal or a desire to attract towards myself the attention of those high in office, I venture an attempt to awaken in our rulers a desire to establish some plan, by which the unhappy condition of a large portion of human beings, may in time become more consonant to humanity and the eternal principles of Justice.
          Amidst the various means of meliorating the condition of the Blacks amongst us, no plan appears to be so proper or practicable as Colonization; and I have been rejoiced to find this mode approved and confirmed in a re-perusal of your notes on Virginia.
          It would be both unecessary and presuming in me on this occasion to discuss the right or policy of retaining our fellow men in slavery—the evil exists, & the only remaining enquiry is—In what manner can its abolition be most properly accomplished, with the least convulsion?—It would appear that an immediate emancipation of a large number of slaves would be productive of more injury than benefit, if they are suffered to remain among us. To permit those people to be let loose in their present debased state amongst the whites would eventually be to destroy the blacks and produce the most distressing scenes.
          The means most likely to benefit both parties must be gradual and insensible in their operation, public opinion is tending irresistably to the abolition of Slavery—If then a full and fair opportunity was once offered for the exercise of the zeal and humanity of the whites, we have reason to hope, that an important change in the condition of the blacks would be accomplished without tumult or disorder.
          Very many of our Citizens are disposed to comply with the dictates of their minds, and to restore the blacks to their rights, but finding it impracticable to accomplish it within ourselves, they are deterred from any attempt, and the great evil remains stationary, or rather increasing—It would perhaps be found adviseable for the more Southern states to have some distant spot to which they might send, the more restless, bold and daring slaves, to prevent the influence which they must ever have whilst surrounded by the less enterprizing—
          It appears as if the period had arrived when the foundation of the gradual abolition of Slavery may be accomplished—The United States being in possession of a large unappropriated tract of Country could not perhaps dispose of a part of it, more advantageously than by establishing the seat of a Colony, to which all free and emancipated blacks should be sent.
          Slavery being excluded from the Territory N.W of the Ohio, fewer obstacles would be found and less prejudice to encounter in the execution of this plan, than in any part of the United States.
          Permit me Sir respectfully to intreat your attention to this interesting subject and submit to your consideration the propriety of laying it, before Congress at this session—If an attempt of this nature should meet with your approbation, great exertion would be made by a very numerous & respectable part of your Fellow Citizens to carry it into effect by every means within their power—
          If Congress would appropriate a part of the most Southern and unappropriated territory NW of the Ohio, as soon as the Indian title could be extinguished, the Citizens of the United States would perhaps accomplish a real saving, and Government would justly merit the approbation of mankind.
          It would appear that the Eastern & middle States could not reasonably object to a plan calculated to abolish slavery, as they have discovered their aversion to this evil—And the Southern States would not be affected only by the insensible operation of public opinion and the voluntary exercise of humanity—
          It may not be considered improper in me, to suggest a few thoughts on the out-lines of a plan which appears to me practicable.
          Suppose the tract designed for a Colony should be divided into Lotts of 25 acres of arable land—Let the fee simple of each donation be vested in the donee; either free or emancipated black person—It would for some time be necessary to have a garrison within the Colony, which might be composed of volunteer mechanics & husbandmen, whose duty it should be to defend and instruct the blacks—No transfer of land from the black to the white man should be permitted, and perhaps any traffic between them would be improper unless under special licences.
          Resident superintendants might be appointed, with whose aid the Colony might regulate its own police under the guidance of Congress—As an inducement to industry and good behavior a bounty in Land might be given to those who merited it. Such regulations as an infant Colony and an unenlightned people might require, with proper schools would be necessary—
          It is to be expected that the expense to the United States would be greatly lessned by the voluntary contributions of individuals, and it would perhaps be esteemed as meritorious a dying bequest, to give to the Colony, as formerly to the Church, or the establishment of high sounding alms—The zealous of every description and the humane might find a noble employment for their philanthrophy—
          The wisdom and justice of adopting some mode to accomplish an object so desireable, as the liberation of oppressed man, must be too evident to a mind long inured to just reflection, to admit of additional motives being offered by me. I must however be permitted to call upon you in the sacred names of Justice and Humanity, to employ for this important purpose, that influence and those talents which have justly placed you the Chief among Americans—If this application proves abortive; feeble as the effort may be, it will stand on the records of time, as a warning to my Fellow Citizens of the impending dangers to which they are & will be exposed by inattention to this subject. The convulsive struggles of violated justice and humanity to which we have recently been witness in Virginia and elsewhere, ought to be an awful and solemn memento, that to slumber on this occasion, is to be awakned ‘ere long by the avenging hand of the long suffering and greatly oppressed—
          I am Sir With the highest consideration and respect—Yr Fellow Citizen
          
            Jno. Coburn
          
        